Citation Nr: 0738038	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-25 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
expenses provided at Aroostook Medical Center on August 17, 
2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran reportedly served on active duty from February 
1948 to January 1949.  

The veteran was notified by a letter from the VA Medical 
Center in Togus, Maine that payment could not be made for 
services rendered to him at Aroostook Medical Center on 
August 17, 2002.  He filed a timely appeal to the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1.  Service connection is reportedly in effect for duodenal 
ulcer, evaluated as 40 percent disabling, and for generalized 
anxiety disorder, evaluated as 30 percent disabling.

2.  The veteran received treatment at Aroostook Medical 
Center on August 17, 2002, for a nonservice-connected 
disability.

3.  The treatment was for a non-emergent condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Aroostook Medical Center on 
August 17, 2002, have not been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.

In this case, a September 2003 letter, the veteran was 
advised regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include pertinent 
private medical records, VA medical records, and a statement 
from the veteran's private physician.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
file, which includes: his multiple contentions, including at 
a hearing before the undersigned, VA medical records, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that there is no indication that 
the veteran obtained VA authorization prior to receiving the 
medical services for which he is now seeking payment or 
reimbursement.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (2007).  Thus, the issue on appeal 
must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service- connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran is seeking reimbursement for the cost of the 
medical treatment he received at Aroostook Medical Center on 
August 17, 2002.  Service connection has been granted for 
duodenal ulcer, evaluated as 40 percent disabling, and for 
generalized anxiety disorder, evaluated as 30 percent 
disabling.

The veteran asserts that he contacted a VA clinic on the day 
he went to the emergency room and that he was told to go the 
VA Medical Center in Togus, Maine, or to an emergency room.  
He claims that he went to the emergency room since he was 
approximately four hours from Togus.  He argues that his 
pain, which was in the chest and abdominal areas, was very 
severe and that he was afraid he was having a heart attack.  
He also reports that he was very weak and nauseated.  

It is not disputed that the veteran sought treatment at the 
Aroostook Medical Center on August 17, 2002.  The records 
from that facility disclose that the veteran complained of a 
rash on his left flank and abdominal pain.  He indicated that 
a physician had told him that he had shingles.  It was stated 
that the veteran was not really tender over the rash, but was 
more tender on his stomach internally.  The veteran also 
noted that he had a history of a large kidney cyst, and 
wondered whether the pain could be secondary to the cyst.  He 
denied fevers, shaking, chills, nausea, vomiting, diarrhea, 
light-headedness or dizziness.  An examination revealed that 
the veteran was sitting on the stretcher in no apparent 
distress.  An examination of the abdomen showed that there 
was minimal tenderness to the left flank, left upper 
quadrant.  There was no rebound or guarding, and no 
peritoneal signs.  The assessments were healing shingles, 
bilateral renal cysts, and abdominal pain.  On discharge, he 
was to follow-up with his private physician for further 
management of his abdominal pain.  

In June 2003, a VA physician concluded that the visit to the 
emergency room in August 2002 was for a non-emergent 
condition.  

The Board notes that a report of contact confirms that the 
veteran did contact a VA facility, and he stated that he was 
going to the emergency room for treatment of abdominal pain.  
It was noted that the veteran was informed that payment for 
care was not authorized at that time.  

An August 2003 letter from E. F. Nichols, M.D., the veteran's 
private physician indicates that he reviewed the notes from 
the veteran's emergency room visit in August 2002.  The 
veteran's doctor concluded that he considered the veteran's 
visit to the emergency room to be "legitimate" due to his 
concern that the left flank pain could have indicated the 
cyst would rupture.  It is significant to point out, however, 
that Dr. Nichols did not conclude that the visit was related 
to an emergency.  

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The emergency room report noted the veteran complaining of 
abdominal pain and rash, not that he thought he was having a 
heart attack.  Moreover, he denied fevers, shaking, chills, 
nausea, vomiting, diarrhea, light-headedness or dizziness; he 
did not appear to be in distress; and on examination there 
was only minimal tenderness to the left flank and left upper 
quadrant, with no rebound or guarding, and no peritoneal 
signs.  Such findings are consistent with the June 2003 
opinion of the VA physician that the visit to the emergency 
room in August 2002 was for a non-emergent condition, and the 
Board agrees with that assessment.

In short, entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on August 17, 
2002, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is not 
warranted.


ORDER

Reimbursement or payment by the VA of the cost of treatment 
at Aroostook Medical Center on August 17, 2002, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


